IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00372-CR

LISA TUIAN JEFFERSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 413th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F201800364


                           MEMORANDUM OPINION


       Lisa Tuian Jefferson appeals two judgments rendered on two counts in one trial

court case number. The judgments were rendered, and the sentences were imposed, on

September 17, 2018. Jefferson filed a motion for new trial, however, it was untimely. The

motion for new trial was due on October 17, 2018. See TEX. R. APP. P. 21.4(a). It was filed

on October 18, 2018. Jefferson appears to have calculated the time to file a motion for

new trial from the date the judgment was signed rather than from the date the sentence

was imposed. Id.
        Jefferson filed the notice of appeal based upon the extended due date for a notice

of appeal when a motion for new trial is timely filed. See TEX. R. APP. P. 26.2(a)(2).

Because Jefferson’s motion for new trial is untimely, Jefferson’s notice of appeal is

untimely as well. See TEX. R. APP. P. 26.2(a)(1). We have no jurisdiction of an untimely

appeal, and this appeal must be dismissed. See Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996) (no appellate jurisdiction where notice of appeal is untimely).

        Accordingly, this appeal is dismissed.1



                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 19, 2018
Do not publish
[CR25]




1
 A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
either the day this Court's judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).

Jefferson v. State                                                                                     Page 2